Exhibit 10.2

EXECUTION COPY

CREDIT AND WAREHOUSE TERMINATION AGREEMENT

CREDIT AND WAREHOUSE TERMINATION AGREEMENT (this “Agreement”), dated as of
August 4, 2008, by and between MERRILL LYNCH CAPITAL CORP. (“Merrill Lynch”),
MCG COMMERCIAL LOAN TRUST 2006-2 (the “Issuer”) and MCG CAPITAL CORPORATION (the
“Collateral Manager”) (each of Merrill Lynch, the Issuer and the Collateral
Manager hereinafter are referred to as a “Party” and collectively, as the
“Parties”). Capitalized terms not otherwise defined herein shall have the
respective meanings provided for such terms in the Credit and Warehouse
Agreement referred to below.

RECITALS

A. Merrill Lynch, the Issuer and the Collateral Manager entered into a Credit
and Warehouse Agreement, dated as of May 2, 2006 (as amended, supplemented or
modified, the “Credit and Warehouse Agreement”), pursuant to which, among other
things, the Issuer transferred to Merrill Lynch certain Participations.

B. As contemplated in the Credit and Warehouse Agreement, the Parties desire to
terminate the Participations and the Credit and Warehouse Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

1. Payoff.

(i) Each of the Parties hereby understands and agrees that the Issuer intends to
pay all outstanding indebtedness and other obligations owing to Merrill Lynch
under the Credit and Warehouse Agreement, the Engagement Letter, the Custody
Agreement and that certain Master Conveyance Agreement dated as of May 2, 2006
among the Collateral Manager, MCG Finance VIII, LLC and the Issuer
(collectively, as amended, modified or supplemented from time to time, the
“Transaction Documents”), which payment is scheduled to occur on the date hereof
(the “Scheduled Payment Date”). Notwithstanding anything to the contrary
therein, (and for the avoidance of doubt, in addition to the retention by
Merrill Lynch of the Deposits (as defined in the Engagement Letter)), the
aggregate amount due to Merrill Lynch under the Credit and Warehouse Agreement
(including, without limitation, the aggregate unpaid principal, accrued interest
and fees and all other obligations payable thereunder) will be $7,538,237.43
(the “Payoff Amount”). In consideration of the payment in full of the Payoff
Amount, Merrill Lynch, upon receipt of such payment, hereby acknowledges and
agrees that payment of the sum of the Payoff Amount along with the retention of
the Deposits as described above will constitute payment in full of all of the
Issuer’s indebtedness and all other obligations owing to Merrill Lynch under the
Transaction Documents.



--------------------------------------------------------------------------------

(ii) On the Scheduled Payment Date, the Collateral Manager shall (or shall cause
the Issuer to) pay to Merrill Lynch, in immediately available funds, an amount
equal to the Payoff Amount described above in accordance with the following
payment instructions:

Deutsche Bank, NY

ABA# 021-001-033

A/C: 00884096

A/C ML Capital Corp., New York

Ref: MCG CLO

2. Termination. The Parties hereby agree and confirm that, upon receipt by
Merrill Lynch of the Payoff Amount on the Scheduled Payment Date in accordance
with Section 1 hereof, (i) the Issuer will have repurchased from Merrill Lynch
all outstanding Participations, (ii) the Participations and all rights,
obligations, liabilities, interests and claims relating thereto have been
canceled, terminated, released and extinguished (except as otherwise specified
in Section 21 of the Credit and Warehouse Agreement), (iii) Merrill Lynch hereby
releases and re-assigns to the Issuer all of its right, title, interest,
security, lien, mortgage and pledge granted by the Issuer to Merrill Lynch
pursuant to the Credit and Warehouse Agreement, (iv) the Scheduled Payment Date
shall constitute the Termination Date under the Credit and Warehouse Agreement
and (v) pursuant to Section 21 of the Credit and Warehouse Agreement, the
Parties hereto shall be released from and shall have no further rights or
obligations under the Credit and Warehouse Agreement or the other Transaction
Documents, other than any such rights that expressly survive termination
thereof.

3. Representations and Warranties. Each Party hereby represents, warrants and
acknowledges to the other Party as of the date hereof that: (i) it has full
power and authority, and has taken all action necessary to execute and deliver
this Agreement and to fulfill its obligations hereunder and to consummate the
transactions contemplated hereby, and (ii) this Agreement has been duly executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, winding-up, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

4. Miscellaneous. This Agreement, including without limitation, the
representations, warranties, covenants and indemnities contained herein, shall
be binding upon, be enforceable by, and inure to the benefit of the Parties and
their respective successors and assigns. This Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall be
an original, but all of which together shall constitute one agreement binding on
the Parties. Delivery of an executed counterpart by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement. THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

 

- 2 -



--------------------------------------------------------------------------------

5. Integration. This Agreement represents the final written agreement among the
Parties with respect to the matters set forth herein and may not be contradicted
by evidence of prior, contemporaneous or subsequent oral agreements among the
parties. There are no unwritten oral agreements among the parties with respect
to such matters.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first stated above.

 

MCG COMMERCIAL LOAN TRUST 2006-2 BY:   WILMINGTON TRUST COMPANY, not in its
individual capacity but solely as Owner Trustee By:  

/s/ Jeanne M. Oller

Name:   Jeanne M. Oller Title:   Assistant Vice President MERRILL LYNCH CAPITAL
CORP. By:  

/s/ Bilal Rashid

Name:   Bilal Rashid Title:   Managing Director MCG CAPITAL CORPORATION By:  

/s/ Michael R. McDonnell

Name:   Michael R. McDonnell Title:   Chief Financial Officer